ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 05/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joinder of Withdrawn Claim 14
Claim 1 is allowable. Claim 14, previously withdrawn from consideration as a result of a species restriction requirement, requires all the limitations of the allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 09/17/2021, is hereby withdrawn and claim 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Timothy M. Bryan on July 11, 2022.
Instructions to amend the application were as follows:
Claim 1, 4, 5, 7-11, 13-20 to be amended as follows:
CLAIM 1. (CURRENTLY AMENDED) A relaxation face mask comprising: 
a main body defining a pair of eye cavities;
the main body positioned in association with the forehead of a subject; 
wiring; 
an in-ear earpiece coupled to the main body via the wiring; [[and]] 
a spring configured to bias the earpiece towards the main body [[so as]] to retract wire slack into the mask, 
wherein the wiring includes a serpentine segment that defines the spring, the serpentine segment positioned longitudinally within the main body; 
an electronics enclosure supported by the main body;
wherein a first end of the wiring is coupled to the electronics enclosure and a second end of the wiring is coupled to the earpiece; 
wherein the wiring includes a first round section arranged at the first end, a second round section arranged at the second end, and a flat section that extends between the first round section and the second round section; and
wherein the spring is defined by the flat section that includes the serpentine segment.

CLAIM 4. (CURRENTLY AMENDED) The relaxation mask of claim 1, further comprising: 

CLAIM 5 (CURRENTLY AMENDED) The relaxation mask of claim 1, further comprising a sleeve having a first open end and a second open end, wherein the wiring passes through the sleeve, wherein the sleeve is arranged to overlie a [[subject's]] temple region of the subject when the relaxation mask is worn.

CLAIM 7(CURRENTLY AMENDED) The relaxation mask of claim 6, wherein the is arranged at an interface with the earpiece, and wherein the , wherein the first round section comprises a first portion of a conductive wire surrounded by a first portion of an elastomer having a circular cross-section, and wherein the first flat section comprises a second portion of the conductive wire surrounded by a second portion of the elastomer having a rectangular or elliptical cross- section.  

CLAIMS 8-11 (CANCELED)


CLAIM 13 (CURRENTLY AMENDED) The relaxation mask of claim 1, further comprising: wherein the coupling member defines a channel, and wherein the spring is disposed within the channel.

CLAIM 14 (CURRENTLY AMENDED). The relaxation mask of claim 1, further comprising: at least one biometric sensor configured to output data associated with [[a]] the subject wearing the relaxation mask; an electroacoustic transducer supported by the earpiece; a memory coupled to a processor; and instructions stored in the memory that, when executed, cause the processor to: output, via the electroacoustic transducer, an acoustic stimulus; receive the output data from the at least one biometric sensor; correlate the output data and the acoustic stimulus to identify a racing mind state; adjust the acoustic stimulus of the relaxation mask in response to the identified racing mind state; and output the adjusted acoustic stimulus via the electroacoustic transducer.
CLAIMS 15-20 (CANCELED)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a relaxation face mask comprising: a main body defining a pair of eye cavities; the main body positioned in association with the forehead of a subject; …an in-ear earpiece coupled to the main body via the wiring; a spring configured to bias the earpiece towards the main body …wherein the wiring includes a serpentine segment that defines the spring, the serpentine segment positioned longitudinally within the main body; an electronics enclosure supported by the main body; wherein a first end of the wiring is coupled to the electronics enclosure and a second end of the wiring is coupled to the earpiece; wherein the wiring includes a first round section arranged at the first end, a second round section arranged at the second end, and a flat section that extends between the first round section and the second round section; and wherein the spring is defined by the flat section that includes the serpentine segment including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 1. 
The criticality of the features as now explicitly, positively and specifically recited by the Applicants in independent claim 1 and supported by the instant application specification at least [0089-0093] is that the mask wiring  is designed such that the mask will accommodate different head geometries and sizes and the automatic retraction of excess wiring prevents excess slack from forming outside of the mask which alleviates issues such as disturbing the subject, e.g., by dangling and irritating the subject's face, excess slack related tugging, e.g., as the subject moves during the night, which can even cause the attached earbud be pulled out of the subject's ear if it gets caught up on something.
US 20140303428 A1 to Berka; Christine et al. discloses sleep mask (see at least abstract, fig. 5-11, [0003], [0017-0019], [0087-0101]) that comprises a foam layer having a shape that covers both of a human subject's eyes so as to attenuate ambient light and visual stimulation element(s), configured to emit light, positioned between the foam layer and the subject's eyes. In addition, a plurality of sensors are positioned on the forehead of the subject to collect electroencephalogram (EEG), electrooculogram (EOG), and electromyogram (EMG) signals. A soft exterior cover houses the foam layer, the visual stimulation element(s), and the sensors. The sleep mask further comprises processor(s) that determine and record each sleep stage of the subject, determine when to wake the subject, and, when it is determined to wake the subject, control the visual stimulation element(s) to wake the subject using emitted light.
US 20080143954 A1 to Abreu; Marcio Mar discloses a wearable article such as a mask that can be used for relaxation including retractable spring-like wired earpieces connected to the mask at the temple region rendering relaxation using audio, light and video stimulation connected to a detachable electronic package (DEP) (see at least fig. 1B, 1C, 3-6,12A, 34B, 37, [0184], [0186], [0190], [0193], [0204], [0213], [0217], [0219-0220]).
US 20180046432 A1 to Derungs; Louis discloses wearable relaxation googles including audio transducers/earpieces that are connected to goggles via a spring wiring at the temple region of the goggles (see at least fig. 3).
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 1 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 4-7, 12-14 and 21 which depend upon independent base claim 1, dependent claims 4-7, 12-14 and 21 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            July 14, 2022